Case 2:16-cv-00453-ENV-ARL Document 58 Filed 01/28/20 Page 1 of 5 PagelD #: 686

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 

MICHAEL RAKEMAN, BRIAN SCHIELE, 16-CV-00453 (ENV)(GRB)
LUIS DELGADO, ROBERT TOLLIN, WILLIAM

MCCUTCHAN, JOHN NELSON FENRICH and

KEVIN BLANEY,

Plaintiffs,
-against-
MLD MORTGAGE INC. and LAWRENCE DEAR,

Defendants.
x

 

DECLARATION OF JUSTIN M. REILLY. ESQ.

I, JUSTIN M. REILLY, ESQ., hereby declare under the penalty of perjury pursuant to 28
U.S.C. § 1746 that the following is true and correct:

1. I am an attorney at law duly licensed and in good standing to practice law in the
courts of New York and am admitted to practice law in the United States District Court for the
Eastern District of New York.

2. I am associated with Neil H. Greenberg & Associates, P.C., counsel for Plaintiffs,
Michael Rakeman (“Rakeman”), Brian Schiele (“Schiele”), Luis Delgado (“Delgado”), Robert
Tollin (“Tollin”), William McCutchan (“McCutchan”), John Nelson Fenrich (“Fenrich”), and
Kevin Blaney (“Blaney”), in this action. As such, I have personal knowledge of the facts set forth
in this Declaration.

3. I am over the age of 21, competent to testify, and if called to testify would do so
consistent with all matters set forth herein.

4. Plaintiffs’ Memorandum of Law in Opposition to Defendants’ Motion for

Summary Judgment is submitted herewith.
Case 2:16-cv-00453-ENV-ARL Document 58 Filed 01/28/20 Page 2 of 5 PagelD #: 687

5, Attached hereto as Exhibit 1 is a true and accurate copy of Plaintiffs’ Fed. R. Civ.
P. 26 disclosures.

6. Attached hereto as Exhibit 2 is a true and accurate copy of Defendants’ automatic
disclosures.

7. Attached hereto as Exhibit 3 is a true and accurate copy of Michael Brooks’
deposition transcript taken in the matter of Veracka et al. v. MLD Mortgage Inc. et al., 16 CV 7152
(WFK)(AYS). I am the Plaintiffs’ attorney in the Veracka matter and Keith J. Frank, Esq., MLD
Mortgage Inc.’s (“MLD”) New York litigation counsel, represents Defendants therein. Keith J.
Frank, Esq. was a partner at Silverman Acampora, LLP. and is now a partner at Moritt, Hock &
Hamroff, LLP. Mr. Frank’s old firm could not represent Defendants herein because both Rakeman
and Schiele were former clients of Silverman Acampora, LLP. Thus, Keith J. Frank, Esq.
handpicked Raymond Nardo, Esq. to represent Defendants herein. In the Veracka matter, Keith J.
Frank took the non-party depositions of Michael Brooks, John Veracka, and Denise Veracka and
asked these witnesses numerous questions about the Plaintiffs herein. Thus, it was determined that
taking these witnesses’ depositions again in this action would have been duplicative.

8. Attached hereto as Exhibit 4 is a true and accurate copy of John Veracka’s
deposition transcript in the Veracka matter.

9. Attached hereto as Exhibit 5 is a true and accurate copy of Denise Veracka’s
deposition transcript in the Veracka matter.

10. Attached hereto as Exhibit 6 is a true and accurate copy of Schiele’s deposition
transcript.

11. Attached hereto as Exhibit 7 is a true and accurate copy of Rakeman’s deposition

transcript.
Case 2:16-cv-00453-ENV-ARL Document 58 Filed 01/28/20 Page 3 of 5 PagelD #: 688

12. Attached hereto as Exhibit 8 is a true and accurate copy of Fenrich’s deposition
transcript.

13. Attached hereto as Exhibit 9 is a true and accurate copy of Blaney’s deposition
transcript.

14, _—_ Attached hereto as Exhibit 10 is a true and accurate copy of Delgado’s deposition
transcript.

15, Attached hereto as Exhibit 11 is a true and accurate copy of Tollin’s deposition
transcript.

16. Attached hereto as Exhibit 12 is a true and accurate copy of David Zilberman’s
deposition transcript. Mr. Zilberman is the Executive Vice-President of MLD.

17. Attached hereto as Exhibit 13 is a true and accurate copy of an employee list
created by MLD and produced by MLD in discovery herein.

18. Attached hereto as Exhibit 14 is a true and accurate copy of the Employment
Agreement for Rakeman, dated February 20, 2014.

19. Attached hereto as Exhibit 15 is a true and accurate copy of Rakeman’s Earnings
Statements for the year 2014.

20. Attached hereto as Exhibit 16 is a true and accurate copy of Schiele’s Employment
Agreement, dated February 20, 2014.

21. Attached hereto as Exhibit 17 is a true and accurate copy of Schiele’s Earnings
Statements for the year 2014.

22. Attached hereto as Exhibit 18 is a true and accurate copy of Rakeman’s and

Schiele’s compensation plan, dated January 1, 2015.
Case 2:16-cv-00453-ENV-ARL Document 58 Filed 01/28/20 Page 4 of 5 PagelD #: 689

23. Attached hereto as Exhibit 19 is a true and accurate copy of Schiele’s Earnings
Statements for the year 2015.

24. Attached hereto as Exhibit 20 is a true and accurate copy of Rakeman’s and
Schiele’s compensation plan, dated June 1, 2015.

25. Attached hereto as Exhibit 21 is a true and accurate copy of Delgado’s
Employment Agreement, dated February 20, 2014.

26. Attached hereto as Exhibit 22 is a true and accurate copy of Fenrich’s Employment
Agreement, dated April 3, 2014.

27. Attached hereto as Exhibit 23 is a true and accurate copy of Blaney’s Employment
Agreement, dated February 20, 2014.

28. Attached hereto as Exhibit 24 is a true and accurate copy of Rakeman’s Earnings
Statements for the year 2015.

29. Attached hereto as Exhibit 25 is a true and accurate copy of funding reports for the
loans that Rakeman and Schiele closed along with a damages calculation of the commissions that
MLD owes them.

30. Attached hereto as Exhibit 26 is a true and accurate copy of funding reports for
some of the loans that Rakeman and Schiele closed.

31. Attached hereto as Exhibit 27 is a true and accurate copy of David Zilberman’s
deposition transcript in the Veracka matter.

32. Attached hereto as Exhibit 28 is a true and accurate copy of Lawrence Dear’s
transcript in the Veracka matter. I traveled to MLD’s corporate headquarters in New Jersey to take
the deposition of Lawrence Dear and Mr. Dear traveled from Florida to attend the deposition. Mr.

Dear was tepresented by MLD’s general counsel, Seth Kreiner, Esq. at this deposition. Given that
Case 2:16-cv-00453-ENV-ARL Document 58 Filed 01/28/20 Page 5 of 5 PagelD #: 690

the same questions would have been asked of Mr. Dear at a deposition in this action with Seth
Kreiner, Esq. again representing Mr. Dear, it was determined that taking such testimony would
have been duplicative.

33. Attached hereto as Exhibit 29 is a true and accurate copy of the deposition
transcript of Xiomara Larrosa in the Veracka matter. Ms. Larrosa testified at a deposition in the
Veracka matter while represented by MLD’s general counsel, Seth Kreiner, Esq.

34. Attached hereto as Exhibit 30 is a true and accurate copy of Administrator’s
Interpretation No. 2010-1, U.S. Department of Labor, Wage and Hour Division,

<https://www.dol.gov/WHD/opinion/adminIntrprin/FLSA/2010/FLSAAI2010_1.pdf>, dated

Dated: Massapequa, New York
January 10, 2020

poy
i ‘, =

=

Neil H. Greenberg & Associates, P.C.
By: Justin M. Reilly, Esq.

Attorneys for Plaintiffs

4242 Merrick Road

Massapequa, New York 11758

(516) 228-5100
